Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2008

Conklin v. Purcell Krug
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1646




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Conklin v. Purcell Krug" (2008). 2008 Decisions. Paper 1039.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1039


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    No: 07-1646

                             STEPHEN G. CONKLIN,
                                          Appellant

                                           v.

      PURCELL, KRUG & HALLER; LEON P. HALLER, Esquire; BRIAN J.
       TYLER, Esquire; JOHN W. PURCELL, Esquire; HOWARD B. KRUG,
          Esquire; JOHN W. PURCELL, JR., Esquire; JILL M. WINEKA,
    Esquire; NICHOLE M. STALEY O'GORMAN, Esquire; EMC MORTGAGE
 CORPORATION; RALENE RUYLE, President; SAXON MORTGAGE SERVICES,
INC.; W. LANCE ANDERSON, President; FIDELITY NATIONAL FORECLOSURE
   SOLUTIONS; LARRY DINGMANN, Esquire; CLAY CORNETT, President;
     GREGORY WHITWORTH, Executive Vice President; CHASE BANK OF
       TEXAS, formerly known a Texas Commerce Bank, N.A.; WALTER V.
        SHIPLEY; KRISTINE M. ANTHOU; DANIEL J. BIRSIC, Esquire;
                          GRENEN & BERSIC P.C.

                     Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                               (Civ. No. 05-cv-01726)
                          District Judge: Hon. Yvette Kane

                   Before: McKEE and RENDELL, Circuit Judges,
                        and TASHIMA, Senior Circuit Judge*

                  Submitted pursuant to Third Circuit LAR 34.1(a)
                                 March 24, 2008

                                (filed: June 9, 2008 )


      *
      The Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.

                                          1
                                         OPINION

McKEE, Circuit Judge.

       Stephen G. Conklin appeals the district court’s order dismissing his second

amended complaint pursuant to Fed.R.Civ.P. 12(b)(6). That complaint alleged

that the defendants violated federal and state laws regulating debt collection and

foreclosure proceedings. He also alleged that certain of the defendants violated the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”). He also

asserted numerous claims for conspiracy and violations of 39 U.S.C. § 3001(h), (I)

(mailing deceptive solicitations), 39 U.S.C. §§ 3001, 3005 (mailing false documents for

purposes of obtaining money) and 18 U.S.C. § 1341 (use of fraudulent scheme to collect

debt). In addition, Conklin asserted claims under the Pennsylvania Fair Credit Extension

Uniformity Act, 73 P.S. § 2270.1 et seq (“FCEUA”), and the Pennsylvania Unfair Trade

Practices and Consumer Protection Law, 73 P.S. § 201-1 (“UTPCPL”). In a nutshell,

Conklin alleges that the defendants, individually and collectively, violated the federal

and state laws recited above in connection with the foreclosure of a home Conklin

purchased in 1997 with the aid of a loan which he admitted was in default.

       Inasmuch as we write primarily for the parties and the district court has set forth

the factual and procedural history of this case, we find it unnecessary to restate the

factual and procedural history here. Conklin v. Purcell, Krug & Haller, 2007 WL
2
404047 (M.D. Pa. Feb. 1, 2007). In its thorough and well-reasoned opinion, the district

court explained its conclusion that Conklin failed to state any claims for which relief

could be granted. Given the district court’s analysis, there is little that we can add to

explain why defendant’s numerous allegations simply do not state a legal claim.

Accordingly, we will affirm the district court’s order dismissing defendant’s complaint

substantially for the reasons set forth in the court’s Memorandum and Opinion.




                                              3